DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-5 and 12 in the reply filed on June 7, 2022 is acknowledged.
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of elected Claims 1-5 and 12 is provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “the oil” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahamse et al. US 2021/0337846 in view of Tokitomo “Volatile Components of Cooked Onions” (published 1996) (cited on Information Disclosure Statement filed November 17, 2020).
Regarding Claim 1, Abrahamse et al. discloses a food product comprising a heat treated vegetable (onion) comprising 3,4-dimethylthiophene and furfural (‘846, Paragraphs [0084]-[0086]).  A content of the 3,4-dimethylthiophene in the food product ranges from 3-20 mg/kg (‘846, Paragraph [0090]), which overlaps the claimed 3,4-dimethylthiophene content range of from 0.00035 mg/kg to 3 mg/kg.  A content of the furfural in the food product ranges from 0-2 mg/kg (‘846, Paragraph [0091]), which overlaps the claimed furfural content range of from 0.1 mg/kg to 10 mg/kg.  In the case where the claimed content ranges of 3,4-dimethythiophene and furfural overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Abrahamse et al. is silent regarding the food product comprising a content of 2,4-dimethylthiophene ranging from 0.00015 mg/kg to 3 mg/kg.
Tokitomo discloses a food product comprising a heat treated vegetable (onion) (Left Column, Page 280) comprising odor constituents (Left Column, Page 286) comprising 2,4-dimethylthiophene (Peak No. 15, Table 2, Page 284) and furfural (Left Column, Page 286).
Both Abrahamse et al. and Tokitomo are directed towards the same field of endeavor of food products comprising a heat treated onion comprising furfural.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the heat treated onion of Abrahams et al. and incorporate a content of 2,4-dimethylthiophene as taught by Tokitomo since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).
Further regarding Claim 1, Abrahamse et al. modified with Tokitomo is silent regarding a content of 2,4-dimethylthiophene ranging from 0.00015 mg/kg to 3 mg/kg.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 2, Abrahamse et al. modified with Tokitomo is silent regarding the food product satisfying the claimed formula of 10≥(x-y)/z≥0.0005.  However, differences in concentration of the ratio of 3,4-dimethylthiophene combined with 2,4-dimethylthiophen relative to the furfural will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 3, Abrahamse et al. discloses the heat treated vegetable being allium (‘846, Paragraph [0008]).
Regarding Claim 4, Abrahamse et al. discloses the allium being onion (‘846, Paragraphs [0001]-[0002] and [0008]).
Regarding Claim 5, Abrahamse et al. modified with Tokitomo is silent regarding the food product comprising 1.5 mass% or more of the heat treated vegetable.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 12, Abrahamse et al. discloses a food product comprising a heat treated vegetable (onion) and oil (‘846, Paragraph [0035]).  The food product comprises 3,4-dimethylthiophene and furfural (‘846, Paragraphs [0084]-[0086]).  A content of the 3,4-dimethylthiophene in the food product ranges from 3-20 mg/kg (‘846, Paragraph [0090]), which overlaps the claimed 3,4-dimethylthiophene content range of from 0.00035 mg/kg to 3 mg/kg.  A content of the furfural in the food product ranges from 0-2 mg/kg (‘846, Paragraph [0091]), which overlaps the claimed furfural content range of from 0.1 mg/kg to 10 mg/kg.  In the case where the claimed content ranges of 3,4-dimethythiophene and furfural overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Abrahamse et al. is silent regarding the food product comprising a content of 2,4-dimethylthiophene ranging from 0.00015 mg/kg to 3 mg/kg.
Tokitomo discloses a food product comprising a heat treated vegetable (onion) (Left Column, Page 280) comprising odor constituents (Left Column, Page 286) comprising 2,4-dimethylthiophene (Peak No. 15, Table 2, Page 284) and furfural (Left Column, Page 286).
Both Abrahamse et al. and Tokitomo are directed towards the same field of endeavor of food products comprising a heat treated onion comprising furfural.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the heat treated onion of Abrahams et al. and incorporate a content of 2,4-dimethylthiophene as taught by Tokitomo since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).
Further regarding Claim 1, Abrahamse et al. modified with Tokitomo is silent regarding a content of 2,4-dimethylthiophene ranging from 0.00015 mg/kg to 3 mg/kg.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van den Bosch et al. US 4,380,655 discloses sulfur containing flavoring agents useful in flavoring compositions (‘655, Column 1, lines 10-14) comprising thiophene rings (‘655, Column 1, lines 30-40) used in various geometric isomeric forms (‘655, Column 2, lines 15-20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792